Citation Nr: 1532961	
Decision Date: 08/03/15    Archive Date: 08/11/15

DOCKET NO.  06-15 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include major depression, adjustment disorder, schizoaffective disorder, and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran had active military service from July 1967 to June 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in pertinent part, determined that new and material evidence had not been received to reopen the claim of entitlement to service connection for paranoid schizophrenia.

In December 2005, the Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO.  A hearing transcript is associated with his claims folder.

In August 2010, June 2012, and March 2013, the Board remanded this matter for further development. 

In an August 2013 decision, the Board denied service connection for a psychiatric disability. 

In May 2014, pursuant to a Joint Motion for Remand (JMR) filed by the Veteran and the Secretary of Veterans Affairs (Secretary), the United States Court of Appeals for Veterans Claims (Court) vacated the August 2013 Board's denial of service connection for a psychiatric disorder and remanded the matter to the Board.

In January 2015, the Board remanded this issue for additional development in conjunction with the May 2014 JMR.

Notably, the United States Court of Appeals for Veterans Claims (Court) has held that claims for service connection for PTSD encompass claims for service connection for all psychiatric disabilities.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  While the July 2004 rating decision determined that new and material evidence had not been received to reopen the claim of entitlement to service connection for paranoid schizophrenia, the Board notes that the record contains other psychiatric disorders such as major depression, adjustment disorder, schizoaffective disorder and PTSD.  Thus, in accordance with Clemons, the issues on appeal have been characterized as a claim of entitlement to service connection for an acquired psychiatric disability, to include major depression, adjustment disorder, schizoaffective disorder, and PTSD.

The Board notes that there is an electronic claims file associated with the Veteran's claim, which contains relevant evidence that will be considered by the Board in this appeal.

The issue of entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU) has been raised by the record in a May 2015 medical correspondence, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDING OF FACT

There is at least an approximate balance of positive and negative evidence regarding whether the Veteran has a psychiatric disability, to include major depression, adjustment disorder, schizoaffective disorder, and PTSD that is a result of his military service.


CONCLUSION OF LAW

The Veteran's acquired psychiatric disability, to include major depression, adjustment disorder, schizoaffective disorder, and PTSD, was incurred during his military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 3.310 (2014).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA"s duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  

Given the favorable disposition to grant the claim for entitlement to service connection for a psychiatric disability, to include major depression, adjustment disorder, schizoaffective disorder, and PTSD, the Board finds that all notification and development actions needed to fairly adjudicate this claim have been accomplished.

Laws and Regulations

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service. 38 U.S.C.A. §1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection for certain chronic diseases, including psychoses, will be presumed if they are manifest to a compensable degree within one year following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

To establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection for PTSD specifically requires medical evidence establishing a diagnosis of the disability, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) (1); see also, 38 U.S.C.A. § 1154(b). 

Similarly, if a stressor claimed by a veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) (3).

Otherwise, the law requires verification of a claimed stressor.  Where a determination is made that the Veteran did not "engage in combat with the enemy," or the claimed stressor is unrelated to combat, the Veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must include service records or other credible evidence that supports and does not contradict the Veteran's testimony.  Doran v. Brown, 6 Vet. App. 283, 289 (1994).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  See Moreau, 9 Vet. App. at 395-396; Cohen v. Brown, 10 Vet. App. 128, 42 (1997).

The Veteran asserts that he has PTSD due to noncombat-related stressors; specifically, he reported that he was sexually assaulted by a Colonel in service.

Cases involving allegations of a personal assault fall within the category of situations in which it is not unusual for there to be an absence of service records documenting the events of which the Veteran complains.  See, e.g., Patton v. West, 12 Vet. App. 272, 281 (1999).  As noted under Paragraph 5.14(d), Part III, of VA's Adjudication Procedure Manual, M21-1, personal assault is an event of human design that threatens or inflicts harm.  Examples of this are rape, physical assault, domestic battering, robbery, mugging, and stalking.  Id.  Service records may not contain evidence of personal assault, and alternative sources, including testimonial statements from confidants such as family members, roommates, fellow service members, or clergy, may provide credible evidence of an in-service stressor premised on personal assault.  See YR v. West, 11 Vet. App. 393, 399 (1998).  The Manual also notes that since personal assault, to include sexual assault, can be an extremely personal and sensitive issue, many incidents of personal assault are not officially reported, making it difficult to obtain direct evidence, and requiring that the alternative evidence be sought.  Id.

Under § 3.304(f)(3), if a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases, and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f) (3) (2014).

[Parenthetically, the Board notes that the provisions of 38 C.F.R. § 3.304(f)(3) mirror those provisions of VA's Adjudication Procedural Manual, M21-1, Part III, 5.14(d) regarding substantiating personal assault claims.  The M21-1 Part III, 5.14(d) lists the same alternative sources of evidence as are listed at 38 C.F.R. 
§ 3.304(f) (3).]

In addition, under 38 C.F.R. § 3.304(f) (3), VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.

Factual Background and Analysis

Service treatment records from October 1967 show that the Veteran complained about mild anxiety and "nerves." 

Personnel records confirm that the Veteran had multiple absences without leave (AWOL) infractions.  He exhibited a poor attitude upon counseling and was ultimately placed in confinement for three months beginning February 17, 1968. 

In a February 1968 Mental Hygiene Consultation Report, a psychiatrist characterized the Veteran as having a "basic character and behavior disorder" and it was not amenable to treatment, disciplinary action, or reassignment.  The diagnosis was passive-dependent reaction, and it was commented that it existed prior to service.  The chain of command began separation proceedings for unfitness for military service.  In June 1968, the Veteran received a general discharge under other than honorable conditions.

On his April 1968 Report of Medical History, the Veteran denied having or ever having any nervous trouble, depression or excessive worry, or frequent trouble sleeping.  On contemporaneous clinical examination, the examiner determined that no psychiatric illness was present. 

The Veteran filed his first of several claims of compensation for psychiatric disability in 1977. 

In August 1981, the Veteran sought private counseling to help him find employment.  He was reluctant to provide information.  He described having depressive symptoms over the past 12 or 13 years and believed it prevented him from maintaining employment.  He thought his problems were related to service since he did not receive proper treatment in service.  The examiner referred him for VA treatment and job placement services. 

Private medical records from April 1983 confirm that the Veteran began mental health treatment.  His treating psychiatrist diagnosed an Axis I schizophrenic, type paranoid disorder and Axis II avoidant personality. 

In January 1984, the Veteran recalled that he had problems coping with stress during service and informed his sergeant about it.  However, the sergeant made no effort to help and recommended that he go AWOL.  The AWOL pattern continued and by the end he was so desperate for a separation he agreed to the general discharge under other than honorable conditions.  However, after separation his nervous condition progressed and he was unable to maintain steady employment. 

Private medical records from March 1984 show a rule out schizophrenia paranoid type diagnosis.  Additional comments were made, but the handwriting is illegible. 

In April 1984, the Veteran underwent a private psychiatric consultation.  He was a poor historian.  He complained about lethargy, depression, anxiety, and sleep disturbance, among other symptoms.  He denied paranoid thoughts, but endorsed auditory hallucinations.  However, the examiner was uncertain whether they were true hallucinations or the Veteran's own thoughts.  The Veteran described panic attack symptoms where he had to return home to calm down.  He was unable to maintain any steady employment.  The examiner assessed the Veteran as primarily being depressed. 

In May 1984, the Veteran stated that he went AWOL because of his emotional problems.  He did not have emotional problems prior enlisting and following service they continued to increase.  The following month, the Veteran stated that he believed his currently diagnosed schizophrenia was related to service.  He did not have anxiety until he joined the Army and then was forced out of service. 

The Veteran had a Board hearing in August 1984.  He stated that he had a difficult relationship with his Army supervisors.  He went AWOL on several occasions due to the stress caused by his supervisors.  Following service, he had significant social and occupational difficulties.  He tried to seek mental health treatment, but had difficulty paying for it. 

The Veteran underwent a VA psychiatric examination in September 1984.  He complained about depressive symptoms.  He explained that he went AWOL in service due to depressive episodes.  The first of his multiple AWOLs occurred on his first assignment after basic training.  Following service, he attempted several post-secondary courses without success.  He currently lived with his common law wife and their two children.  He reported that he did not trust her or his neighbors.  Mental status examination showed that the Veteran spoke in a slow and repetitive manner.  He had a blunt affect.  He endorsed having auditory hallucinations telling him to hurt himself.  He was socially isolative and had paranoid thoughts.  The examiner commented that the Veteran spent much of his time listening to music and avoiding interpersonal interaction.  The examiner diagnosed schizophrenia, undifferentiated, chronic.  He commented that the Veteran had some features of a thought disorder in addition to depression.  He also explained that a psychiatric disorder was not found in service because it had a gradual progressive symptomatology in his late teen years.

VA reexamined the Veteran in October 1984.  He again was a vague historian and had difficulty answering questions.  He reported a similar narrative of having interpersonal difficulties with his superiors in service and developing psychiatric problems.  His symptoms and mental status examination were similar to those given in prior reports.  The examiner declined to provide a psychiatric diagnosis.  He commented that if the Veteran's reports of hallucinations are credible, a schizophrenia type illness would be for consideration; however, he has not demonstrated a thought disorder. 

VA treatment records from July 1985 show that the Veteran complained about depression and insomnia.  He was fully oriented without hallucination or suicide ideation.  

He underwent a psychiatric disability evaluation in September 1985.  The examiner characterized him as a poor historian.  He related his problems to military service.  He stated that he was emotionally abused by his superiors and had a nervous breakdown.  He could not hold a job due to anxiety and depressive symptoms.  Mental status examination showed a retarded motor activity.  He had a disorganized thought process and odd affect.  He had auditory hallucinations and problems communicating due to persistent stammering speech.  The examiner diagnosed chronic schizophrenia, undifferentiated type in partial remission.  He believed the Veteran would have incredible difficulty in a competitive job market and with treatment improvement would only be relative. 

The Veteran underwent a disability evaluation by an internal medicine physician, Dr. F.S., in September 1985.  He noted a longstanding history over the last 18 years of schizophrenia with paranoia and homicidal and suicidal tendencies.  Pertinent clinical findings showed mildly flat affect, normal speech, and mental function.  He diagnosed paranoid schizophrenia in remission. 

In January 1989, Dr. E.S. noted that he believed that the Veteran had an undiagnosed psychiatric disorder in service; likely a schizophrenic process.  However, an affective disorder with psychotic features could not be ruled out.  He recommended ongoing mental health treatment. 

The Veteran submitted an August 1989 statement.  He argued that the assessment of a behavior problem in service was erroneous and he had chronic schizophrenia that developed or was aggravated by service.  He also stated that he was on medication during the entirety of his service as further proof of chronic illness. 

In December 1989, the Veteran had a RO hearing.  He reaffirmed his prior narrative of a continuity of symptomatology beginning in service.  He made similar reports about the sequence of in-service events leading to his discharge and his problems following service. 

Private medical records from June 1999 show that the Veteran had treatment for depression. 

Private medical records from April 2000 to August 2001 reflect that the Veteran was treated for chronic depressive, panic, and anxiety symptoms that had been present for many years.  Hallucinations were also referenced. 

VA Mental Health Clinic (MHC) records from March 2003 show that the Veteran had requested medication for depressive symptoms.  He had been taking Paxil for the past two to three years.  He continued to report a continuity of symptomatology for depression beginning in service.  Notably, he denied any history of sexual abuse.  Mental status examination showed him to present with appropriate appearance and hygiene.  His mood was somewhat sullen and withdrawn.  He had minimal eye contact and gave evasive answers.  The examiner assessed rule out depressive symptoms and underlying Axis II traits or schizophrenia. 

In a May 2004 statement, the Veteran reported that he incurred PTSD, nervous disorder, and mental problems in service.  During service, he was stressed out and began hearing voices.  He disagreed with the in-service psychiatric assessment that he had a behavior problem.  He currently had panic attacks, depression, and anxiety.  He did not have an adequate psychiatric evaluation at separation to appropriately identify his psychiatric disability. 

VA treatment records from July 2005 show that he had numerous psychiatric symptoms, including visual and auditory hallucinations.  Notably, he reported a personal trauma stressor of being physically and sexually abused during service by a commanding officer. 

In July 2005, the Veteran submitted a VA article published online titled "How is PTSD measured?" It explored the distinguishing symptoms of PTSD. 

VA treatment records from August 2005 reflect that the Veteran denied a history of sexual abuse either as child or adult. 

The Veteran had a VA MHC evaluation in September 2005 in which he initially reported his personal assault stressor.  He reported that a Colonel repeatedly sexually harassed him.  He went AWOL to avoid the Colonel.  He became very nervous and had anxiety attacks.  He did not report the incident for fear of reprisal.  He was assessed as having behavioral problems in service and had not been able to regain adequate social and occupational functioning since.  He reported periodic intrusive thoughts about the Colonel, isolative behaviors, paranoia, and irritability.  He recently had an inpatient admission for depression and substance abuse.  The examiner assessed PTSD, major depression, and substance abuse. 

In October 2005, the Veteran reported that he suffered physical and sexual abuse in service.  He alleged that there was a cover up in the service treatment records as the April 1968 psychiatric examination failed to disclose his anxiety, depressive, and nervous symptoms and medication regimen. 

VA MHC records from October 2005 reflect that the Veteran continued to ruminate about the in-service sexual assault.  The examiner reaffirmed the PTSD, major depression, and substance abuse diagnoses. 

In December 2005, the Veteran's wife submitted a statement.  She suggested that the Veteran had PTSD type symptoms from stress in service. 

The Veteran had a RO hearing in December 2005.  He reported that he was sexually assaulted by a Colonel.  After the incident, he began going AWOL.  He did not report the assault.  He saw a psychiatrist who mistakenly assessed him as having behavioral problems.  He believed the psychiatrist was in a conspiracy with the Colonel to cover up his psychiatric disability.  He noted that the Colonel signed the papers giving him an undesirable discharge. 

VA reexamined the Veteran in February 2006.  The examiner reviewed the claims folder.  She recited the Veteran's military disciplinary history, including the assessment of passive dependence reaction.  The Veteran currently endorsed having depressed mood and anxiety.  He had variable psychotic symptoms.  Mental status examination showed that he was not grossly psychotic.  He avoided eye contact by wearing sunglasses.  He was a poor historian and demonstrated memory problems on recall testing.  However, the examiner questioned the Veteran's effort.  She also noted that the Veteran gave evasive responses about his psychiatric history.  About the personal assault, the examiner commented that the Veteran did not provide a clear description, but alluded to it.  He was unable to detail the stressor event.  Under CAPS diagnostic testing, the Veteran did not report sufficient re-experiencing of the stressor.  His Mississippi scale score suggested exaggerated symptoms.  Thus, the examiner declined to advance a PTSD diagnosis.  She believed the psychotic symptoms were in the context of his mood disorders and influenced by his substance abuse history.  The examiner diagnosed major depressive disorder with psychotic features and substance abuse.  She did not provide a schizophrenia diagnosis because the psychotic symptoms were in the context of mood disorders.  She believed the currently diagnosed depression was not related to service.  Although the Veteran had nervousness and irritability in service, it was related to his maladjustment to military life, rather than an actual event in service. 

In May 2006, the Veteran requested a new examination.  He believed the examiner was biased.  He stated that she negatively commented on his treating physician.  He was unable to express his emotions to her and suggested that she stopped the examination short.  He noted that service records show efficiency and conduct rating dropped from excellent to unsatisfactory in October 1967 when he had his nervous breakdown. 

In another May 2006 statement, the Veteran reported that he had found an old school report card in which the teacher commented that he was a very nervous child.  He reported that his disorder did not start until many years after service and the correct diagnosis is PTSD.  He had another physician affirm the PTSD diagnosis. 

VA treatment records from June 2006 reflect that the Veteran again acknowledged having a nervous type condition as a child, but that the in-service personal assault exacerbated it and caused his current problems. 

The Veteran reported that immediately before discharge he was place on Librium and told to seek treatment from VA.  However, VA refused to treat him.  He attached a service record that was dated May 23rd without the year listed.  Although the Librium medication is legible, the handwriting is unclear as to exactly what the clinician noted. 

In August 2006, the Veteran conceded that he had nervous problems prior to service, but they got worse after unspecified military "abuse."

VA MHC treatment records from January 2007 continue to reflect a PTSD diagnosis.  He had suicidal thoughts and a crying spell during clinical examination.  Notably, he continued to ruminate over the sexual trauma episode in the military.  Due to his suicidal ideation, he had inpatient treatment for about a week.  He complained about depressed mood, decreased energy, sleep, concentration, and appetite.  He had anhedonia and irritability.  He related his symptoms to being raped in the military.  He often thought about the episode and it led to marital discord.  He denied any recent substance abuse.  During his inpatient stay, he underwent a medication adjustment and behavioral therapy.  His discharge diagnosis was adjustment disorder due to marital discord, polysubstance dependence, and history of major depressive disorder and dysthymia.  He tolerated the treatment well and his condition at discharge was characterized as good. 

In April 2008, the Veteran reported that during service an unidentified superior invited him to his office several times for an alcohol beverage.  After several visits, the superior sexually assaulted him, and he then ran away.  The superior threatened to put him in the stockade if he informed anyone about it.  After the assault, he was harassed and punished with extra duties.  His anxiety and nervousness increased and he went AWOL. 

In a June 2010 statement, the Veteran reported that he initially wanted to have a military career.  However, he was sexually abused in service, which caused him to become depressed and nervous.  He did not receive any help during service, but was placed on Theozine.  He was discharged despite being on medication and having continued psychiatric problems.  He was referred for VA treatment.  He reported visiting the VA MHC after service, but did not specify when. 

Private medical records from July 2010 show that the Veteran reported symptoms were unchanged from prior reports.  He was assessed as having a schizoaffective disorder and PTSD. 

The Veteran continued to visit the VA MHC clinic on multiple occasions from 2010 through the present.  He was treated under diagnoses of PTSD and depression.  He related the same narratives about having a continuity of symptomatology for psychiatric symptoms beginning in service and in-service sexual assault. 

In an April 2011 statement, the Veteran reported that the Colonel seduced him in his office.  After the initial episode, he returned to the office and slept with the Colonel.  He did not like it, but was afraid to tell anyone about it.  He then developed his nervous problems and went AWOL.  He had experienced incredible psychiatric distress since the incident.  He listed a number of behavioral changes which occurred in the military.  He disputed the April 1968 psychiatric evaluation characterizing his problems as behavioral issues. 

In December 2012, the Veteran's treating psychiatrist submitted a letter.  She stated that she had treated the Veteran for PTSD related to MST and major depression with psychotic features for approximately 7 years.  He had severe social and occupational impairments due to his symptoms.  His prognosis was poor. 

In a January 2012 memorandum, the AMC carefully documented the evidence and concluded that a sexual assault stressor may have occurred and warranted referral for a medical opinion.  The AMC contacted the February 2006 VA examiner for an addendum medical opinion.  She re-reviewed claims folder.  She concluded that the Veteran's current psychiatric disorder was not related to service.  She observed that the Veteran's in-service behavior and symptoms were characterized as a personality disorder.  Personality disorders are ingrained pattern of behavior, cognition, affect regulation, and interpersonal relatedness that manifest regardless of any stressor.  The updated evidence was insufficient to explain his behavior as a result of the alleged sexual assault.  She commented that his recent behavior problems resulting in incarceration only further supported her assessment that he has a lifelong behavior problem due to personality traits and/or substance abuse.  It was not caused by or related to sexual assault occurring 45 years ago. 

In May 2012, the Veteran's treating psychiatrist (Dr. G) completed a Review PTSD Disability Benefits Questionnaire.  She diagnosed PTSD and major depression.  She believed the symptoms from each diagnosis were inseparable.  They resulted in total occupational and social impairment.  She marked at least one symptom box for each PTSD criterion.  She noted military sexual trauma without further specification. 

The VA examiner provided a June 2012 addendum.  She stated that she would not change her January 2012 assessment based upon updated evidence.  She believed that Dr. G did not support her PTSD diagnosis with documentation or a clear nexus.   She explained that many individuals experience traumatic events in their lifetimes, but are able to maintain overall functioning.  She noted that treating clinicians generally assume the veracity of their patients so as to not compromise treatment.  She noted a recent study showing that the empirical judgments of treating clinicians can be unreliable and there is no evidence that the judgment became more valid with repeated treatment.  Hence, the fact that the Veteran has received PTSD treatment for many years does not by itself render the diagnosis valid.  She noted the treating clinician's PTSD diagnosis is based upon unstructured interviews, whereas research indicates a structured interview is superior in assessing PTSD.  Quantitative testing, specifically CAPS interview scale, is also very helpful in ascertaining symptoms and their frequency and severity. 

A September 2014 VA treatment note provided a diagnosis of chronic PTSD and major depression with psychotic features.  The treating psychiatrist reported that a PTSD and depression screens were positive.

Per the January 2015 Board remand instructions, the Veteran underwent a VA examination in March 2015.  The examiner indicated that the Veteran had a current diagnosis of unspecified depressive disorder and that no other mental disorder had been diagnosed.  The examiner noted that the Veteran's service treatment records detailed incidents where he felt "nervous" and was diagnosed with a "character/behavior disorder".  He went AWOL and was discharged under conditions Other than Honorable.  No psychiatric diseases were found on an April 1968 examination and a review of his Report of Medical History at discharge did not show any evidence of any endorsement of mental health symptoms.  After discharge, it appeared that the Veteran was first treated for a mental disorder (schizophrenia, paranoid type) in April 1983.  He began receiving treatment for depression, anxiety and symptoms of psychosis in 2000 and has received intermittent treatment since then.  Records also diagnosed PTSD as a result of military sexual trauma.  The Veteran reported drinking alcohol in the military to help his depression, anxiety and sleep difficulties.  The examiner noted that the Veteran endorsed a high frequency of symptoms that were highly atypical in patients with genuine psychiatric or cognitive disorders which raised the suspicion of malingering.  The examiner noted that when there was significant exaggeration or feigning of symptoms, it was impossible to determine what symptoms a person was truly experiencing and what symptoms they were feigning or exaggerating without mere speculation.  The examiner reported that these results did not mean that the Veteran did not have a mental disorder diagnosis prior to this examination.  These results indicated that it was currently impossible to determine an accurate diagnosis or what, if any, functional impairment (social or occupational) there was as a result of those symptoms.  A diagnosis of unspecified depressive disorder was offered based on a review of the Veteran's treatment records.  The examiner concluded that a diagnosis of PTSD could not be confirmed during the examination.  She indicated that it would be speculative as to opine as to whether the Veteran's mental disorder(s) were related to his military service.  Although his service treatment records evidence mental/behavior concerns while he was in service from 1967 to 1968, he was not diagnosed with a mental disorder until 1983 which made it difficult to create a nexus between his in-service symptoms and his current mental health concerns.

In a May 2015 correspondence, Dr. J.P., a psychologist, noted that he had treated the Veteran from September 2014 to October 2014.  Dr. J.P. indicated that to a reasonable degree of psychological certainty, the Veteran was disabled from a mental health perspective and his psychological problems were directly attributable to his stressors while on active duty in the Army.  He did not have mental health issues when he entered the Army and disclosed being physically, emotionally and sexually abused by a commanding officer.  As a result of the abuse, he reported to sick call and went AWOL on a number of occasions.  The psychologist also determined that the Veteran's PTSD was more likely than not due to his miliary service and was a direct result of the physical and sexual abuse he suffered in while in service.  The psychologist found the Veteran's report of MST to be credible.  His recurrent major depressive disorder with psychotic features was also more likely than not due to his military service.  The psychologist noted that the Veteran was prescribed Thorazine in service which was an antipsychotic medication.  There was clear evidence that the Veteran was in the beginning stages of a psychotic disorder.  The psychologist reported that the records clearly reflected that since the Veteran's discharge from the Army, he had been diagnosed with a multitude of psychotic disorder as well as PTSD and depression.  Unfortunately, the Veteran abused alcohol and drugs in an attempt to alleviate his symptoms.  The psychologist noted that the Veteran should have been diagnosed in service with major depressive disorder with psychotic features.  There were also a number of symptoms of PTSD while he was in service.  The psychologist opined that a number of past VA examiners ignored "hundreds of mental health notes" indicating that the Veteran had a psychotic disorder and misdiagnosed him with a personality disorder.  In particular, the January 2007 VA examiner diagnosed the Veteran with adjustment disorder due to marital discord, polysubstance abuse dependence, major depressive disorder and dysthymia.  These statements were not "remotely consistent with previous treatment records".  The psychologist opined that the Veteran's major depressive disorder with psychotic features and PTSD were at least as likely as not related to his military service.  Because of the overlap of symptoms and resulting impairments, it was not possible to differentiate with any degree of confidence which mental health conditions were responsible for the various areas of impairment.  If the Veteran had been properly evaluated and the records thoroughly read, it was clear that his acquired psychiatric disability dated back to his time of discharge.  The psychologist noted that Dr. G. related the Veteran's PTSD to MST and major depression with psychotic features on a relatively consistent basis since 2005.

The psychologist, Dr. J.P., also indicated that he reviewed the March 2015 VA examination report.  The psychologist noted that the VA examiner only provided a diagnosis of unspecified depressive disorder with no other mental health conditions.  However, the Veteran had been diagnosed with numerous mental health conditions.  The psychologist also noted that the VA examiner seemingly overlooked the Veteran's history of significant occupational and social impairment.  The VA examiner also noted that in October 1967 the Veteran was diagnosed with a character behavior disorder and was prescribed Thorazine which was an antipsychotic medication not typically used to treat personality disorders.  The psychologist also noted that while the VA examiner reported that the Veteran had evidence of malingering, it did not make sense as a review of the claims file demonstrates that the Veteran had been for many years diagnosed with mental health issues required hospitalization and the administration of antipsychotic medications which dated back to his time in the military.  The psychologist also noted that while the VA examiner reported malingering PTSD symptoms, at least one VA mental health professional has diagnosed the Veteran with PTSD.  Additionally, while Dr. G. provided mental health treatment for the Veteran for quite some time, there was no evidence that the VA examiner considered the information from Dr. G.

Dr. J.P. noted that the Veteran was prescribed Thorazine in October 1967 which was a major tranquilizer used to treat psychotic delusions and paranoia.  In addition, a mental health clinician that same year stated that the Veteran had a character behavioral disorder and was diagnosed with Passive Dependent Reaction.  Dr. J.P. opined that to a reasonable degree of psychological certainty, the Veteran was disabled from a mental health perspective and his psychological problems were directly attributable to his stressors while on active duty in the Army.  He did not have mental health issues when he entered the service and disclosed being physically, emotionally and sexually abused by a commanding officer which resulted in him reporting to sick call and going AWOL on a number of occasions.  Dr. J.P. concluded that the Veteran's PTSD was more likely than not due to his military service and a direct result of the physical and sexual abuse he suffered while in the Army.  Dr. J.P. found the Veteran's report of MST to be credible as did his treating physician Dr. G.  Additionally, the Veteran's recurrent, severe major depressive disorder with psychotic features was more likely than not due to his military service.  The evidence supports that the Veteran was in the beginning stages of a psychotic disorder while on active duty and his physical, emotional and sexual abuse, as well as the general stressors of military life, led to the onset of his symptoms.

After resolving all reasonable doubt in favor of the Veteran, the Board finds service connection for an acquired psychiatric disability, to include major depression, adjustment disorder, schizoaffective disorder, and PTSD is warranted.  

There are conflicting medical opinions on the question of whether the Veteran has an acquired psychiatric disorder to include PTSD that had its onset during service or was otherwise related to military service, to include sexual assault.

Notably, the February 2006 VA examination, January and June 2012 VA addendums and March 2015 VA examination reports all had negative nexus opinions regarding the Veteran's acquired psychiatric disability and his service.  The VA examiner on her June 2012 VA addendum opined that the Veteran's current psychiatric disorder was not related to service as the Veteran's in-service behavior and symptoms were characterized as a personality disorder.  Additionally, the March 2015 VA examiner determined that the Veteran had a current diagnosis of unspecified depressive disorder and that no other mental disorder had been diagnosed and that it would be speculative as to opine as to whether the Veteran's mental disorder(s) were related to his military service.  

Conversely, multiple private physicians have related the Veteran's current acquired psychiatric disability to his service.  Notably, in May 2015, a private psychologist Dr. J.P. concluded that the Veteran's PTSD was more likely than not due to his military service and a direct result of the physical and sexual abuse he suffered while in the Army and that his recurrent, severe major depressive disorder with psychotic features was more likely than not due to his military service.  Additionally, VA treatment providers have also provided a diagnosis of PTSD as evidenced by the September 2014 VA treatment report which noted a positive PTSD screen.

Notably, while the VA examiner on her June 2012 VA addendum opined that the Veteran's current psychiatric disorder was not related to service, the May 2014 JMR found that the June 2012 addendum opinion was inadequate for rating purposes because the examiner's opinion was limited to whether the Veteran's sexual assault in service was related to his current psychiatric diagnosis and whether the Veteran's symptomatology was sufficient to warrant a diagnosis of PTSD.  The JMR also determined that the VA examiner also failed to address whether any other diagnosed psychiatric disordered was related to military service. 

While the March 2015 VA examiner attempted to address the inadequacies of the June 2012 VA addendum, the VA examiner determined that it would be speculative as to opine as to whether the Veteran's mental disorder(s) were related to his military service.  

Conversely, the recent positive nexus opinion in May 2015 from a private psychologist, Dr. J.P., determined that the Veteran had a current diagnosis of PTSD and that his PTSD disabilities and other acquired psychiatric disabilities were related to his military service to include MST.  In providing rationale for his conclusions, Dr. J.P. cited review of the claims file and previous medical records from the Veteran's extensive medical history.  Dr. J.P. indicated that he found the Veteran's report of MST to be credible and noted that the Veteran went to sick call and went AWOL on a number of occasions during service.  Dr. J.P. also directly addressed the negative opinions of the March 2015 VA examiner.  Unlike the March 2015 VA examiner, Dr. J.P. specifically noted that the Thorazine, which was prescribed to the Veteran in service, was an antipsychotic medication not typically used to treat personality disorders.  Dr. J.P. also noted that while the March 2015 VA examiner determined that a diagnosis of PTSD could not be confirmed during the examination as there was evidence of malingering, a review of the claims file demonstrates that the Veteran had been for many years diagnosed with mental health issues required hospitalization and the administration of antipsychotic medications which dated back to his time in the military.  The psychologist also noted that while the VA examiner reported malingering PTSD symptoms, at least one VA mental health professional has diagnosed the Veteran with PTSD.   

For these reasons, the Board finds that there is an approximate balance of positive and negative evidence regarding the question of whether the Veteran has an acquired psychiatric disorder to include PTSD that had its onset during service or was otherwise related to military service, to include sexual assault.

Regarding the Veteran's claim based on personal assault, the Veteran has been diagnosed with PTSD multiple times, most recently by the May 2015 private psychologist.  The Board finds that these diagnoses of PTSD satisfy requirement (1) for PTSD service connection.

With regard to requirement (2) for PTSD service connection, the Board notes that Veteran's service treatment records demonstrate that the Veteran was treated for anxiety and nervousness and was also prescribed Thorazine.  Additionally, personnel records confirm that the Veteran had multiple AWOL infractions.  Additionally, both Dr. G's and Dr. J.P.'s examination reports suggest that the Veteran's demeanor and examination results were consistent with his claimed in-service sexual trauma.  Notably, the Federal Circuit held that under 38 C.F.R. §3.304(f) (5), "medical opinion evidence may be submitted for use in determining whether the occurrence of a stressor is corroborated."  See Menegassi v. Shinseki, 638 F.3d 1379, 1382 (Fed.Cir. 2011).  As such, in line with 38 C.F.R. §3.304(f)(5), the Board finds that service treatment records which document the Veteran's multiple AWOL instances and documented episodes of anxiety and nerves coupled with the multiple private examination reports noting credible reports of MST corroborate the Veteran's account of the in-service stressor incident.  As a result, requirement (2) for PTSD is met.

Regarding requirement (3), the 'nexus' requirement, the Board finds that it is satisfied.  Dr. J.P. determined that the Veteran's PTSD was more likely than not due to his military service and was a direct result of the physical and sexual abuse he suffered in while in service.  Taken as a whole, it is clear from the findings of multiple health care providers that they believed that the Veteran's reported in-service sexual trauma caused or contributed to the diagnosis of PTSD.  Consequently, the nexus requirement is satisfied and service connection for PTSD is warranted.

Regarding the Veteran's acquired psychiatric disorder, while there are conflicting opinions as to whether an acquired psychiatric disorder was related to the Veteran's service, the Board again notes that the Court has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In this case, the Veteran has contended that all of his psychiatric symptomatology/impairment is related to his military service.  Moreover, under the VA rating criteria all psychiatric disabilities other than eating disorders are evaluated under the general rating formula detailed at 38 C.F.R. § 4.130.  The Veteran is not seeking service connection for an eating disorder.

Except as otherwise provided in the rating schedule, all disabilities, including those arising from a single disease entity, are to be rated separately, and then all ratings are to be combined pursuant to 38 C.F.R. § 4.25.  Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  The Court has interpreted 38 U.S.C.A. § 1155 as implicitly containing the concept that the rating schedule may not be employed as a vehicle for compensating a claimant twice (or more) for the same symptomatology; such a result would overcompensate the claimant for the actual impairment of his earning capacity and would constitute pyramiding of disabilities, which is cautioned against in 38 C.F.R. § 4.14.  In Esteban, the Court found that the critical element was that none of the symptomatology for any of the conditions was duplicative of or overlapping with the symptomatology of the other conditions.

Therefore, the practical effect of this appellate claim is whether all of the Veteran's current psychiatric impairment is to be recognized as originating from his service-connected disability.  Therefore, the Board concludes that the award of service connection for PTSD should include any acquired psychiatric disorder.

Additionally, a remand for a new VA examination is not necessary because the evidence of record is sufficient to grant the Veteran's claim, and a remand would only serve to unnecessarily delay final adjudication of the claim.

In sum, for the reasons and bases discussed above, the Board has resolved doubt in favor of the Veteran, and service connection for an acquired psychiatric disability, to include major depression, adjustment disorder, schizoaffective disorder, and PTSD, is granted.  See 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for an acquired psychiatric disability, to include major depression, adjustment disorder, schizoaffective disorder, and PTSD is granted. 



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


